Title: To George Washington from William Irvine, 6 October 1788
From: Irvine, William
To: Washington, George



Sir
New York Octr 6th 1788

I do myself the honor to enclose a sketch of the waters of the Alleghany, which approach near to Lake Erie it is taken from an actual survey made by the persons who ran the line between the states of New York & Pennsylvania—These gentleman say that the main branch of the Alleghany falls in Pennsylvania and that there is only seven or eight miles land carriage between it and the heads of a branch of Susquehanna called Tioga which is navigable for large boats at most seasons. The navigation of

Carriages I know is much prefarable to French Creek. I have the honor to be with the highest respect—Sir Your Excellency’s Most obedient and Humble Servant

Wm Irving

